     Case 8:10-cv-01743-WDK-FMO Document 22 Filed 04/01/21 Page 1 of 1 Page ID #:130



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                        UNITED STATES DISTRICT COURT
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,       vs.              )   Case No.: 8:10-CV-01743-WDK-FMO
                                                         )
 8     TAEK HEE KOOLEE, et al,                           )                 RENEWAL OF JUDGMENT
                                                         )
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Taek Hee Koolee
13
       an individual also known as Taek R Koo d/b/a Mida Sushi; Mida Sushi inc., an unknown
14
       business entity d/b/a Mida Sushi, entered on May 5, 2011, be and the same is hereby renewed in the
15
       amounts as set forth below:
16
              Renewal of money judgment
17
                      a. Total judgment                                $     5,040.00
18
                      b. Costs after judgment                          $        00.00
19
                      c. Subtotal (add a and b)                        $     5,040.00
20
                      d. Credits                                       $        00.00
21
                      e. Subtotal (subtract d from c)                  $     5,040.00
22
                      f.   Interest after judgment(.22%)               $       109.91
23
                      g. Fee for filing renewal of application         $        00.00
24
                      h. Total renewed judgment (add e, f and g) $          5,149.91
25

26
               April 1, 2021
       Dated: ___________________             CLERK, by _________________________
27                                               Deputy

28




                                               Renewal of Judgment
